UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1874



SHEILA M. UNDERWOOD,

                                              Plaintiff - Appellant,

          versus

THE POSTMASTER GENERAL OF THE UNITED STATES;
AMERICAN POSTAL WORKERS UNION, AFL-CIO,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-92-2045-3-10BD)


Submitted:   January 9, 1997              Decided:   January 16, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Sheila M. Underwood, Appellant Pro Se. Terri Hearn Bailey, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina; Brian
Michael Reimer, UNITED STATES POSTAL SERVICE, Washington, D.C.;
Susan Lynne Catler, O'DONNELL, SCHWARTZ & ANDERSON, Washington,
D.C., for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sheila M. Underwood appeals the district court's order denying

her Fed. R. Civ. P. 60(b) motion to vacate a 1994 decision. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Underwood v. Postmaster General, No. CA-92-2045-3-
10BD (D.S.C. June 3, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2